Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1. 	This communication is responsive to the amendment filed on 06/28/2022. Claims 1, 9 and 16 have been amended. Claims 1-20 are allowed.

Information Disclosure Statement
2.	The information disclosure statement (IDS) filed on 07/27/2022 complies with the provisions of M.P.E.P. 609. The examiner has considered it.

Reasons for Allowance
3.	The claimed invention in view of the instant specification discloses a method, a system and a program product for storing a data file across a plurality of storage nodes. The detailed implementation indicates: (1) A data storage method for storing a data file across a plurality of storage nodes, the method comprising: a) partitioning the data file into a plurality of data parts; (2) b) selecting a data part of the plurality of data parts; (3) c) generating a lock file corresponding to the data part, the lock file comprising an identifier which identifies the data part; (4) d) selecting a storage node of the plurality of storage nodes; (5) e) sending a lock file query to the storage node, the lock file query requesting the storage node to return a lock file query response which is indicative of whether or not the storage node already stores a lock file comprising an identifier which identifies the data part; (6) f) receiving the lock file query response from the storage node and, if the lock file query response indicates that the storage node does not already store a lock file comprising an identifier which identifies the data part: uploading the lock file to the storage node; uploading the data part to the storage node; and sending a delete lock file instruction to the storage node to instruct the storage node to delete the lock file; or if the lock file query response indicates that the storage node already stores a lock file comprising an identifier which identifies the data part: modifying the data part to produce a conflicted data part; and uploading the conflicted data part to the storage node; and (7) g) repeating b)-f) for each data part of the plurality of data parts until each storage node  stores at least one data part or at least one conflicted data part.
	
 4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.".

	Conclusion	

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to [Hung D. Le], whose telephone number is [571-270-1404].  The examiner can normally be communicated on [Monday to Friday: 9:00 A.M. to 5:00 P.M.]. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on [571-272-4080].  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, contact [800-786-9199 (IN USA OR CANADA) or 571-272-1000].


~TBD~


Hung Le
08/10/2022

/HUNG D LE/Primary Examiner, Art Unit 2161